Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




ACQUISITION AND EXPLORATION AGREEMENT


This Acquisition and Exploration Agreement (the “Agreement”), entered into as of
the 20th day of September, 2012 (the “Effective Date”), is by and between
Quicksilver Resources Inc. (“Quicksilver”), a Delaware corporation, whose
address is 801 Cherry Street, Suite 3700, Unit 19, Fort Worth, Texas 76102, and
SWEPI LP (“SWEPI”), a Delaware limited partnership, whose address is 200 North
Dairy Ashford, Houston, Texas  77079.  Quicksilver and SWEPI may be referred to
individually as a “Party,” and collectively as the “Parties.”


RECITALS


A.   Quicksilver is the current owner and holder of approximately 214,339 net
acres of oil, gas and mineral leases covering lands in Moffat and Routt
Counties, Colorado, as further described in Part I of Exhibit A-1 attached
hereto (the “Quicksilver Leases”), along with the oil and gas wells located on
the Quicksilver Leases in Moffat and Routt Counties, Colorado, as more
particularly described on Exhibit B attached hereto (the “Quicksilver
Wells”), and certain personal property, leasehold equipment, and associated
facilities, including but not limited to casing, wellhead equipment, fixtures,
pipelines, rights of way and easements necessary and convenient to operate and
produce such wells owned by Quicksilver and associated with such wells as of the
Effective Date, along with various agreements (including but not limited to,
surface use agreements, water disposal rights agreements, radio tower
agreements, water rights agreements, road access agreements, easements and
rights-of-ways, production sales agreements and other agreements) associated or
related to the production or marketing of mineral interests and described on
Exhibit K (“Quicksilver Miscellaneous Agreements”); provided, however, that the
Quicksilver Excluded Assets are excluded from this Agreement for all purposes.
The Parties shall cooperate to amend (i) Exhibit K if a Party subsequently finds
agreements that should have been listed on Exhibit K and (ii) Exhibit A-1 to
include any acreage located within the SWAN Project Area and covered by an oil,
gas and mineral lease or unleased fee and mineral interest (a) held or owned by
Quicksilver as of the Effective Date and (b) inadvertently omitted from
Exhibit A-1.
 
B.           SWEPI is the current owner and holder of approximately 118,443 net
acres of oil, gas and mineral leases covering lands in Moffat and Routt
Counties, Colorado, as further described in Part I of Exhibit A-2 attached
hereto (the “SWEPI Leases”), along with various agreements (including but not
limited to, surface use agreements, water disposal agreements, radio tower
agreements, water rights agreements, road access agreements, easements and
rights-of-ways, production sales agreements and other agreements) associated or
related to the production or marketing of mineral interests and described on
Exhibit L (the “SWEPI Miscellaneous Agreements”). The Quicksilver Leases and the
SWEPI Leases are hereinafter collectively referred to as the “Leases”.  The
Quicksilver Miscellaneous Agreements and the SWEPI Miscellaneous Agreements are
hereinafter collectively referred to as the “Miscellaneous Agreements”.  The
Parties shall cooperate to amend (i) Exhibit L if a Party subsequently finds
agreements that should have been listed on Exhibit L and (ii) Exhibit A-2 to
include any acreage located within the SWAN Project Area and covered by an oil,
gas and mineral lease or unleased fee and mineral
 
 
-1-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
interest (a) held or owned by SWEPI as of the Effective Date and
(b) inadvertently omitted from Exhibit A-2.
 
C.           Each Party or its Affiliate may own unleased fee and mineral
interests (“Oil and Gas Interests” ) in the Swan Project Area (which interests
are listed in Part II at the bottom of Exhibits A-1 (the “Quicksilver
Interests”) and A-2 (the “SWEPI Interests”)).  Following Closing, the Oil and
Gas Interests shall be treated for all purposes of this Agreement as if it were
covered by the form of Oil and Gas Lease attached hereto as Exhibit N, and the
owner thereof shall be deemed to own both a royalty interest in such lease and
the interest of the lessee thereunder.  At Closing, each Party or its Affiliate
will lease 50% of its interest to the other Party at the Allocated Value for a
primary term of three (3) years, reserving a [***] percent [***] royalty
interest.
 
D.           The Parties desire to enter into this Agreement in order to provide
the terms and conditions under which Quicksilver and SWEPI will i) cross assign
interests in the Leases; ii) lease 50% of its interest in the Oil and Gas
Interests to the other Party; iii) jointly explore for and produce hydrocarbons;
and/or iv) acquire additional leasehold or other interests within the confines
of the project area, depicted on Exhibit C attached hereto (the “SWAN Project
Area”).  If a Lease, Oil and Gas Interest or Miscellaneous Agreement contains
acreage that is both inside and outside the SWAN Project Area, it is the intent
of the Parties to include in this Agreement the acreage in the Lease, Oil and
Gas Interest or Miscellaneous Agreement that is within the SWAN Project Area and
to specifically exclude any acreage in a Lease, Oil and Gas Interest or
Miscellaneous Agreement that falls outside of the SWAN Project Area.  In
connection therewith, all references in this Agreement to net mineral acres
covered by or for any Lease or Interest shall be deemed to refer to and only
include those net mineral acres covered by such Lease or Interest which are
located within the SWAN Project Area.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
ARTICLE 1 – DEFINITIONS AND EXHIBITS
 
1.1           The following defined terms shall have the meaning given herein as
follows:
 
2012 Lease Defect.     As defined in Article 3.5.
 
2013A Lease Defect.   As defined in Article 3.5.
 
2013A Lease Defect Acreage Amount.    As defined in Article 3.6.c.
 
2013B Lease Defect.   As defined in Article 3.5.
 
2013B Lease Defect Acreage Amount.    As defined in Article 3.6.c.
 
 
-2-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 
2012 Lease Defect Acreage Amount.    As defined in Article 3.6.b.
 
2013 Lease Defect Acreage Amount.      As defined in Article 3.6.c.
 
Acquisition.   As defined in Article 4.2.
 
AFE.   Authorization (or Authority) For Expenditure, as illustrated in Exhibit
F.
 
Affiliate.   Any company or other legal entity, whether private or public, which
controls, is controlled by, or is under common control with, a Party.  For the
purpose of this definition, “control” means the ownership by one entity of fifty
percent (50%) or more of the voting rights of any other entity.
 
Agreement.    As defined in the preamble.
 
Allocated Value.  As defined in Article 2.2.
 
AMI.    As defined in Article 4.1.
 
Anticipated Operations.     As defined in Article 5.1.b.
 
Assignment of Interest.    As defined in Article 2.3.
 
Bonus Payment.    As defined in Article 2.2.
 
Closing.       The consummation of the transactions evidenced by this Agreement.
 
Confidential Information.      As defined in Article 14.1.
 
Defect Adjustment.  As defined in Article 3.6.a.
 
Disclaiming Party.    As defined in Article 11.3.
 
Dispute.     As defined in Article 16.
 
Effective Date.    As defined in the preamble.
 
Election Period.       As defined in Article 7.2.
 
Environmental Defect.      As defined in Article 3.4.
 
Event of Force Majeure.     As defined in Article 12.
 
Existing Unit Operating Agreement.    As defined in Article 6.4.
 
-3-

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
Federal/State Unit Operating Agreement.    The form of which is attached hereto
as Exhibit E-2.


Initial Well.   As defined in Article 7.1.


Interim JOA.     As defined in Article 5.2.


Interim Wells.      Each well listed in Exhibit O.


Lease Burdens.    As defined in Article 2.3.


Lease Defect and Lease Defects.    As defined in Article 3.5.


Leases.    As defined in the Recitals.


Marketable Title.       As defined in Article 3.3.


Miscellaneous Agreements.         As defined in the Recitals.


Objective Depth and Length.    As defined in Article 7.1.d.


Oil and Gas Interests.      As defined in the Recitals and listed on Exhibits
A-1 and A-2.


Oil and Gas Lease.     As defined in the Article 2.5.


Operating Agreement.     The form of which is attached hereto as Exhibit E-1.


PA.  As defined in Article 8.2.


Party and Parties.     As defined in the preamble.


Productive Well.       As defined in Article 8.1.


Property.     As defined in Article 11.3.a.


Proportionate Share.    As defined in Article 2.8.


Prospect Block.      As defined in Article 7.1.


Quarterly Meeting.     As defined in Article 5.1.


Quicksilver.    As defined in the preamble.


Lease Defect Acreage Payment.      As defined in Article 3.6.c.


Quicksilver 2013 Lease Defect Acreage Amount.    As defined in Article 3.6.e.
 
-4-

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
Quicksilver Excluded Assets.   The assets, properties and interests described on
Exhibit I.


Quicksilver Interests.    As defined in the Recitals.


Quicksilver Lease Defect Acreage Payment.     As defined in Article 3.6.e.


Quicksilver Leases.     As defined in the Recitals and listed in Part I of
Exhibit A-1.


Quicksilver Miscellaneous Agreements.        As defined in the Recitals and
listed on Exhibit K.


Quicksilver Title and Environmental Data.     As defined in Article 3.1.


Quicksilver Wells.       As defined in the Recitals and listed on Exhibit B.


Recipient.    As defined in Article 11.3.b.


Semi-Annual Meeting.     As defined in Article 5.1.


Subsequent Operations.     As defined in Article 10.


SWAN Project Area.     The geographic area as defined in the Recitals and as
depicted on Exhibit C.


SWEPI.   As defined in the preamble.


SWEPI 2013 Lease Defect Acreage Amount.       As defined in Article 3.6.d.


SWEPI Interests.    As defined in the Recitals.


SWEPI Lease Defect Acreage Payment.    As defined in Article 3.6.d.


SWEPI Leases.   As defined in the Recitals and listed on Exhibit A-2.


SWEPI Miscellaneous Agreements.   As defined in the Recitals and listed on
Exhibit L.


SWEPI Title and Environmental Data.    As defined in Article 3.1.


Termination Date.   defined in Article 4.1.


Title Defect.     As defined in Article 3.3.


1.2          The following Exhibits are attached hereto and are incorporated and
made a part hereof:
 
Exhibit A-1                                Schedule of Quicksilver Leases and
Oil and Gas Interests
 
 
-5-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
Exhibit A-2                            Schedule of SWEPI Leases and Oil and Gas
Interests
Exhibit B                               Schedule of Quicksilver Wells
Exhibit C                               Plat of the SWAN Project Area
Exhibit D                               Form of Assignment
Exhibit E-1                            Form of  Operating Agreement and
Memorandum
Exhibit E-2                            Form of Federal/State Unit Operating
Agreement
Exhibit F                               Form of AFE
Exhibit G-1                           Form of Federal Unit Agreement
Exhibit G-2                           Form of State Unit Agreement
Exhibit H                              Designated Account
Exhibit I                                Quicksilver Excluded Assets
Exhibit J                               Assignment and Bill of Sale
Exhibit K                              Quicksilver Miscellaneous Agreements
Exhibit L                                SWEPI Miscellaneous Agreements
Exhibit M                              Form of Assignment (Acquisitions and
Acquired Interests)
Exhibit N                               Form of Oil and Gas Lease
Exhibit O                               Interim Wells
Exhibit 2.3                            Certain Lease Burdens
Exhibit 6.4                            Existing Unit Operating Agreements
Exhibit 11.1(c)                     Quicksilver Consents, Waivers, Approvals,
etc.
Exhibit 11.1(d)                     Existing Lawsuits and Proceedings
Exhibit 11.1(h)             Environmental Matters (Quicksilver Interests, Leases
and Wells)  



Exhibit 11.2(c)                     SWEPI Consents, Waivers, Approvals, etc.
Exhibit 11.2(g)                     Environmental Matters (SWEPI Interests and
Leases)


ARTICLE 2 – CLOSING AND DELIVERIES


2.1           Closing.  Subject to the terms of this Agreement, the Closing
shall occur on a date and time to be mutually agreed upon by the Parties, or
lacking such agreement, on or before one-hundred twenty (120) days from the
Effective Date at SWEPI’s offices in Houston, Texas.
 
2.2           Bonus Payment.  At Closing, SWEPI shall pay Quicksilver a bonus
consideration equal to fifty percent (50%) of [***] multiplied by the net
mineral acres (“Allocated Value”) with such net mineral acres equaling the
difference between (i) the number of Quicksilver net mineral acres listed on
Exhibit A-1 as being located within the SWAN Project Area, as such number may be
adjusted pursuant to Articles 3.6.a. and 3.6.b., minus (ii) the number of SWEPI
net mineral acres listed on Exhibit A-2 as being located within the SWAN Project
Area, as such number may be adjusted pursuant to Article 3.6.a.  SWEPI shall pay
such bonus consideration (the “Bonus Payment”) in immediately available funds by
wire transfer to the account designated on Exhibit H.
 
2.3           Assignments of Interest.  At Closing, each Party shall deliver to
the other Party proper assignments of an undivided fifty percent (50%) of their
respective right, title and interest in and to the Leases and Miscellaneous
Agreements in substantially the same form as shown in Exhibit D (the “Assignment
of Interest”) and, with respect to any
 
 
-6-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
Lease granted by the State of Colorado or Bureau of Land Management, any
additional assignments of such Leases on the appropriate State of Colorado or
Bureau of Land Management Form.  The Assignment of Interest to be executed by
each Party at Closing shall except and reserve from the interests to be conveyed
thereunder an overriding royalty interest in and to each Lease covered
thereunder equal to the positive difference, if any, between all existing
royalties, overriding royalties, net profits interests, production payments,
reversionary interests and similar burdens (“Lease Burdens”) encumbering such
Lease and [***] percent [***].  Except as set forth on Exhibit 2.3, all Lease
Burdens must be previously recorded as of the Effective Date.  For avoidance of
doubt, if the Lease Burdens are equal to or greater than [***] percent [***],
then no overriding royalty interest shall be reserved in the Assignment of
Interest for such Lease.
 
 
2.4           Assignments of Interest in the Quicksilver Wells. At Closing,
Quicksilver shall deliver an assignment and bill of sale of an undivided fifty
percent (50%) of all of Quicksilver’s right, title and interest in and to the
Quicksilver Wells, in substantially the same form as shown in Exhibit J.
 
2.5           Leases of Oil and Gas Interests.  At Closing, each Party (or its
Affiliate) shall deliver to the other Party oil and gas leases for a primary
term of three (3) years covering 50% of each Party’s (or its Affiliate’s)
interest in the Oil and Gas Interests, which oil and gas leases shall be in the
form of the Oil and Gas Lease attached as Exhibit N (each, an “Oil and Gas
Lease”).
 
2.6           Operating Agreements.  At Closing, each Party shall deliver to the
other Party (a) an operating agreement, substantially in the form of Operating
Agreement and Memorandum (Exhibit E-1), covering the North One-half of Township
6 North, Range 92 West and (b) an operating agreement, substantially in the form
of Operating Agreement and Memorandum (Exhibit E-1), covering all of Sections 19
– 21 & 28 – 33 of Township 6 North, Range 90 West.
 
2.7           Certificates.  At Closing, each Party shall deliver to the other
Party a certificate dated as of the Closing executed on behalf of such Party by
a duly authorized officer of such Party (or the general partner of such Party,
as the case may be) stating that (a) the representations and warranties of such
Party contained in this Agreement are true and correct in all material respects
on and as of Closing as though made as of Closing and (b) the covenants and
agreements of such Party to be performed on or before Closing in accordance with
this Agreement have been duly performed in all material respects.
 
2.8           Proportionate Share. Subject to the terms and conditions herein
contained, the Parties hereby agree to participate in the exploration,
appraisal, development and production of the SWAN Project Area as to the
undivided interests set forth below:
 
 

 Company  Interest  SWEPI  50.0%  Quicksilver  50.0%

 
 
As herein used, said interests shall be referred to as “Proportionate Share”.
 
 
-7-

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
2.9           Interim Wells.  Within 10 days after the Effective Date, each
Party will provide an AFE for each of the Interim Wells it operates to the other
Party.  With respect to each Interim Well that is located on a Lease or Oil and
Gas Interest that is not excluded from this Agreement pursuant to the terms of
this Agreement, at Closing each Party agrees to (a) reimburse the other Party
who operates such Interim Well for such non-operating Party’s Proportionate
Share of all costs such operating Party incurred prior to Closing with respect
to such Interim Well that would be chargeable to the Joint Account as direct
costs pursuant to the Operating Agreement as if the Operating Agreement was in
effect for such Interim Well, which costs shall be substantiated in a statement
delivered by such operating Party to such non-operating Party not less than
three (3) business days before Closing and (b) participate in the drilling and
completion of such Interim Well from and after Closing pursuant to the terms and
conditions of the applicable operating agreement or Federal/State Unit Operating
Agreement.
 
ARTICLE 3 – TITLE AND ENVIRONMENTAL REVIEW
 
3.1           Title and Environmental Review. Within five (5) business days from
the Effective Date, unless consent is required from a third party, which
Quicksilver will diligently seek to obtain, Quicksilver shall make available to
SWEPI copies of all files, records, data and environmental information including
but not limited to  environmental reports, oil and gas leases, lease options,
top leases, proof of payment, affidavits of heirship, title opinions, rental
receipts, royalties, overriding royalties, net profits interests, production
payments, reversionary interests and other similar burdens on production,
correspondence and other title material in Quicksilver’s possession relating to
the Quicksilver Interests, Quicksilver Leases and Quicksilver Wells
(collectively, “Quicksilver Title and Environmental Data”). Quicksilver further
agrees to grant access to the lands covered by any of such Quicksilver Interests
or Quicksilver Leases or included in the Quicksilver Wells for the purpose of
conducting an environmental review and physical inspection (with consents as
needed); provided, however, that SWEPI shall not be entitled to conduct any
testing or sampling of soil, groundwater or other materials in connection with
any such review or inspection. The Quicksilver Title and Environmental Data
shall be provided by Quicksilver to SWEPI hereunder, at Quicksilver’s offices
or, where available, in electronic form, without representation or warranty as
to the accuracy, completeness or correctness thereof.  SWEPI’s review of the
Quicksilver Title and Environmental Data shall be subject to the confidentiality
provisions contained in Article 14.  Within five (5) business days from the
Effective Date, unless consent is required from a third party, which SWEPI will
diligently seek to obtain, SWEPI shall make available to Quicksilver electronic
copies of all files, records, data and environmental information including but
not limited to environmental reports, the oil and gas leases, lease options, top
leases, proof of payment, affidavits of heirship, title opinions, rental
receipts, royalties, overriding royalties, net profits interests, production
payments, reversionary interests and other similar burdens on production,
correspondence and other title material in SWEPI’s possession relating to the
SWEPI Interests  or SWEPI Leases (collectively, “SWEPI Title and Environmental
Data”). SWEPI further agrees to grant access to the lands covered by any such
SWEPI Interests or SWEPI Leases for the purpose of conducting an environmental
review and physical inspection (with consents as
 
 
-8-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 needed); provided, however, that Quicksilver shall not be entitled to conduct
any testing or sampling of soil, groundwater or other materials in connection
with any such review or inspection. The SWEPI Title and Environmental Data shall
be provided by SWEPI to Quicksilver hereunder, at SWEPI’s offices or, where
available, in electronic form, without representation or warranty as to the
accuracy, completeness or correctness thereof. Quicksilver’s review of the SWEPI
Title and Environmental Data shall be subject to the confidentiality provisions
contained in Article 14.
 
3.2           Notification.  If either Party determines that any of the Leases
are subject to any Title Defect(s), Lease Defect(s) or Environmental Defect(s)
or if SWEPI determines that any of the Quicksilver Wells are subject to any
Title Defect(s) or Environmental Defect(s), that Party shall deliver to the
other Party written notice(s) of such defects on or before sixty (60) days after
the Effective Date, along with written documentation in reasonable detail
describing such Title Defect(s), Lease Defect(s) or Environmental Defect(s);
provided, however, that if Quicksilver or SWEPI discover a Title Defect, Lease
Defect or Environmental Defect at any time during such sixty (60) day period,
Quicksilver or SWEPI, as the case may be, shall give the other Party written
notice of such defect promptly after discovering the same, which notice may be
preliminary in nature and supplemented at any time and from time to time prior
to the expiration of such sixty (60) day period.  Notwithstanding anything
contained in this Agreement to the contrary, any Title Defect, Lease Defect or
Environmental Defect that is not contained in such notice(s) to the Party as of
the expiration of such sixty (60) day period shall be deemed waived as to such
Oil and Gas Interest(s), Lease(s) and Quicksilver Well(s); provided, however,
that such waiver shall not apply to a Party’s right to terminate this Agreement
pursuant to Article 17.8 or apply to any matter that a Party may assert as a
breach of the representations and warranties set forth in Articles 11.1.d.,
11.1.h., 11.2.d. and 11.2.g. and of the special warranty of title set forth in
the Assignment of Interest and the assignment and bill of sale delivered by
Quicksilver to SWEPI pursuant to Article 2.4.  Each Party shall have the right,
but not the obligation, to use reasonable efforts in good faith to cure, at its
own cost and expense, each (a) Title Defect and Environmental Defect to the
other Party’s reasonable satisfaction on or before ninety (90) days after the
Effective Date, (b) 2012 Lease Defect on or before the Closing and (c) 2013
Lease Defect on or before June 30, 2013.
 
3.3           Title Defects.  For the purposes of this Agreement, a “Title
Defect” shall mean any lien, encumbrance or defect which renders a Party’s title
to a Lease or an Oil and Gas Interest less than Marketable Title.  For purposes
of this Agreement, “Marketable Title” shall mean title to the Leases (on a Lease
by Lease basis) or Oil and Gas Interests (on an interest by interest basis)
which in accordance with the custom and practice in the oil and gas industry:
 
 
a.  
entitles owner to the net mineral acres included within the SWAN Project Area
for such Lease or Oil and Gas Interest as set forth in Exhibit A-1 or A-2, as
applicable;



b.  
entitles Quicksilver to receive, based on its interest in the Quicksilver Lease
or Quicksilver Interest, not less than [***] percent [***] of all the production
from each Quicksilver Interest, Quicksilver Lease and Quicksilver Well;



 
-9-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
c.  
entitles SWEPI to receive not less than [***] percent [***] of all the
production from each SWEPI Interest and SWEPI Lease;

 
d.  
obligates the Party to bear not more than that share of costs and expenses
relating to development of and operations on all or that portion of the land
covered by each Oil and Gas Interest or Lease which is located within the SWAN
Project Area equal to a Party’s net mineral acres covered by such Oil and Gas
Interest or Lease divided by the gross mineral acres in all or that portion of
the land covered by such Oil and Gas Interest or Lease which is located within
the SWAN Project Area;

 
e.  
is free and clear of all mortgages, liens and encumbrances, except (i) liens for
taxes not delinquent, (ii) any and all mortgages, deeds of trust, financing
statements or security agreements covering a lessor’s fee estate in and under
the Leases to the extent placed of record after the recording of the applicable
Lease, and (iii) liens created under any operating agreement or by operation of
law with respect to obligations which are not yet due;

 
f.  
is deducible from public record or curative documents and is free from
reasonable doubt to the end that a prudent person engaged in the business of
ownership, development and operation of oil and gas leases with knowledge of all
the facts would be willing to accept the same; and

 

g. 
is not subject to any (i) pending claim, action, suit or proceeding before any
governmental authority filed by, or (ii) written threat to institute any action,
suit or proceeding received by a Party from, any person disputing the title of
the Party’s interest in the Oil and Gas Interests or Leases.

 
Notwithstanding any other provision in this Agreement to the contrary, the
following matters shall not be asserted as, and shall not constitute Title
Defects:  (i) defects in the chain of the title that occurred at least [***]
years prior, consisting of the mere failure to recite marital status in a
document or omissions of successions of heirship proceedings, unless the Party
asserting the defect provides affirmative evidence that such failure or omission
results in another party’s superior claim of title to the relevant Oil and Gas
Interest or Lease, (ii) defects arising out of lack of survey unless expressly
required by law, (iii) defects arising out of lack of corporate authorization,
unless the Party asserting the defect provides affirmative evidence that such
corporate action was not authorized and results in another person’s superior
claim of title to the relevant Oil and Gas Interest or Lease, (iv) defects that
have been cured by possession under the applicable statutes of limitations, (v)
defects or irregularities resulting from or relating to probate proceedings or
the lack thereof, which defects or irregularities have been outstanding for
[***] years or more, and (vi) defects based solely on the existence
-10-
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
of prior oil and gas leases relating to the Oil and Gas Interests or Leases that
are expired and no longer in force and legal effect but not surrendered of
record.
 
3.4           Environmental Defects.  For the purposes of this Agreement, an
“Environmental Defect” shall mean any condition (other than any condition
relating to the matters described on (i) Exhibit 11.1(h) with respect to the
Quicksilver Interests, Quicksilver Leases and Quicksilver Wells and (ii) Exhibit
11.2(g) with respect to the SWEPI Interests and SWEPI Leases) with respect to
the air, land, soil, surface, subsurface, surface waters, ground waters and/or
sediments that causes an Oil and Gas Interest or a Lease (or, with respect to a
Quicksilver Well, Quicksilver) not to be in compliance with any environmental
law, regulation, rule, local ordinance or decree as of the Effective Date.
 
3.5           Lease Defects.  For purposes of this Agreement, (a) “2012 Lease
Defect” shall be deemed to exist with respect to any Lease if the primary term
of such Lease expires on or before December 31, 2012, and such Lease is not held
by production or otherwise as of the expiration of the primary term thereof, (b)
“2013A Lease Defect” shall be deemed to exist with respect to any Lease if the
primary term of such Lease expires on a date between January 1, 2013 and June
30, 2013, and such Lease is not held by production or otherwise as of the
expiration of the primary term thereof, (c) “2013B Lease Defect” shall be deemed
to exist with respect to any Lease if the primary term of such Lease expires on
a date between July 1, 2013 and December 31, 2013, and such Lease is not held by
production or otherwise as of the expiration of the primary term thereof, and
(d) a 2012 Lease Defect, a 2013A Lease Defect and 2013B Lease Defect may be
referred to individually as a “Lease Defect” and collectively as “Lease
Defects”.
 
3.6           Defect Adjustment.
 
a.  
If any Title Defect or Environmental Defect is not cured or removed to the
reasonable satisfaction of the obtaining Party on or before ninety (90) days
after the Effective Date, and the obtaining Party does not waive such Title
Defect or Environmental Defect, then for purposes of calculating the amount of
the Bonus Payment to be paid at Closing, the (i) Oil and Gas Interest(s) and
Lease(s) affected by such Title Defect or Environmental Defect shall be excluded
from this Agreement and Exhibit A-1 or A-2, as the case may be, and/or (ii)
Quicksilver Well(s) and the number of net mineral acres covered by an Oil and
Gas Interest or a Lease and included in the state prescribed pro-ration unit
associated with the Quicksilver Well shall be excluded from this Agreement and
Exhibit A-1 and Exhibit B (“Defect Adjustment”).  Notwithstanding the foregoing,
there shall be no Defect Adjustment on account of (x) any Title Defect (other
than those resulting from a Party’s failure to have Marketable Title on account
of the matters described in Article 3.3.b. or 3.3.c.) with respect to (i) a
Quicksilver Interest or Quicksilver Lease to the extent the number of net
mineral acres covered by such interest or lease (when taken together with the
aggregate number of net mineral acres covered by all other Quicksilver Interests
and Quicksilver Leases

subject to a Title Defect) does not exceed [***] percent [***] of the total
number of net mineral acres located within the SWAN Project Area and set forth
on Exhibit A-1 as of the Effective Date for all Quicksilver Interests and
Quicksilver Leases and (ii) a SWEPI Interest or SWEPI Lease to the extent the
number of net mineral acres covered by such interest or lease (when taken
together with the aggregate number of net mineral acres covered by all other
SWEPI Interests and SWEPI Leases subject to a Title Defect) does not exceed
[***] percent [***] of the total number of net mineral acres located within the
SWAN project Area and set forth on Exhibit A-2 as of the Effective Date for all
SWEPI Interests and SWEPI Leases and (y) an Environmental Defect to the extent
the estimated cost and expense to take such actions as are reasonable and
necessary under environmental law to remediate or cure such condition does not
exceed [***].
 
 
-11-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.


b.  
If by Closing a 2012 Lease Defect is not cured or removed by (i) obtaining a
renewal or extension of the primary term of the Lease affected by such 2012
Lease Defect of not less than [***] months (or, in the case where the State of
Colorado granted such Lease, not less than [***] months) and upon terms and
conditions that are the same as or similar in all material respects to those set
forth in such Lease or (ii) holding the same by production or otherwise, and the
obtaining Party does not waive such 2012 Lease Defect, for the purpose of
calculating the amount of the Bonus Payment to be paid at Closing, the total
number of net mineral acres located within the SWAN Project Area and listed on
Exhibit A-1 or A-2, as the case may be, shall be reduced by [***] percent [***]
for each Lease affected by any such 2012 Lease Defect (the amount of such
reduction with respect to a Lease being the “2012 Lease Defect Acreage
Amount”).  If the non-obtaining Party cures a 2012 Lease Defect after the
Closing and before the date on which the primary term of the Lease affected by
such 2012 Lease Defect expires, the obtaining Party shall pay to the
non-obtaining Party in immediately available funds by wire transfer to the
account designated for the non-obtaining Party on Exhibit H an amount equal to
[***] percent [***] of the 2012 Lease Defect Acreage Amount for such Lease
multiplied by [***] within ten (10) business days after receiving documentation
substantiating such cure from the non-obtaining Party.



c.  
If by June 30, 2013, a 2013A Lease Defect or a 2013B Lease Defect is not cured
or removed by (i) obtaining a renewal or extension of the primary term of the
Lease affected by such Lease Defect of not less than [***] months (or, in the
case where the State of Colorado granted such Lease, not less than [***] months)
and upon terms and conditions that are the same as or similar in all material
respects to those set forth in such Lease or (ii) holding the same by production
or otherwise by the expiration of the primary term of the Lease affected by such
Lease Defect, and the obtaining Party does not waive such Lease Defect, then the
net mineral acres for each Lease affected by any 2013A Lease Defect multiplied
by [***] percent [***] shall be the “2013A Lease Defect Acreage Amount” and the
net mineral acres for each Lease affected by any 2013B Lease Defect multiplied
by [***] percent [***] shall be the “2013B Lease Defect Acreage Amount”.  The
“2013 Lease Defect Acreage Amount” shall mean the 2013A Lease Defect Acreage
Amount plus the 2013B Lease Defect Acreage Amount.



 
-12-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
d.  
If the 2013 Lease Defect Acreage Amount for all SWEPI Leases affected by a Lease
Defect is greater than the 2013 Lease Defect Acreage Amount for all Quicksilver
Leases affected by a Lease Defect (the amount of such difference being the
“SWEPI 2013 Lease Defect Acreage Amount”), then SWEPI shall pay to Quicksilver,
in the form of a credit for well costs associated with subsequent AFEs submitted
by a Party, an amount equal to fifty percent (50%) of the SWEPI 2013 Lease
Defect Acreage Amount multiplied by [***] (“SWEPI Lease Defect Acreage
Payment”).  If the total SWEPI Lease Defect Acreage Payment has not been paid by
SWEPI by June 30, 2014, then SWEPI shall pay Quicksilver the remaining SWEPI
Lease Defect Acreage Payment by July 31, 2014 in immediately available funds by
wire transfer to the account designated for Quicksilver on Exhibit H.



e.  
If the 2013 Lease Defect Acreage Amount for all Quicksilver Leases affected by a
Lease Defect is greater than the 2013 Lease Defect Acreage Amount for all SWEPI
Leases affected by a Lease Defect (the amount of such difference being the
“Quicksilver 2013 Lease Defect Acreage Amount”), then Quicksilver shall pay to
SWEPI, in the form of a credit for well costs associated with subsequent AFEs
submitted by a Party, an amount equal to fifty percent (50%) of the Quicksilver
2013 Lease Defect Acreage Amount multiplied by [***] (“Quicksilver Lease Defect
Acreage Payment”).  If the total Quicksilver Lease Defect Acreage Payment has
not been paid by Quicksilver by June 30, 2014, then Quicksilver shall pay SWEPI
the remaining Quicksilver Lease Defect Acreage Payment by July 31, 2014 in
immediately available funds by wire transfer to an account designated by SWEPI.



ARTICLE 4 – AREA OF MUTUAL INTEREST


4.1           Establishment and Term.   The Parties hereby establish an area of
mutual interest, covering lands within the SWAN Project Area (the “AMI”).  At
Closing, the AMI shall become in force and effect from the Effective Date until
a date that is ten (10) years from the date of the Closing (“Termination Date”).


4.2           Acquisitions. For purposes of this Agreement, an “Acquisition”
shall mean the acquisition of any oil and gas mineral interest before the
Termination Date by a Party or
 
-13-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
an Affiliate of a Party covering lands within the AMI; provided, however, that
an “Acquisition” shall not include any lease or a renewal of a Lease that a
Party acquires to cure a Lease Defect.  Such Acquisition, whether acquired
directly or indirectly, shall include without limitation, mineral fee interests,
oil and gas leases, options to lease, farm-ins, options to farm-in, acreage
contributions, interests in production, bottom hole agreements or exploratory
agreements.  If an Acquisition includes lands located within the AMI and lands
located outside the boundaries of the AMI, the Acquisition shall be deemed to
include only the lands located inside the AMI, unless the Parties agree
otherwise.
 
4.3           Notification. All Acquisitions must be reported by the acquiring
Party to the non-acquiring Party within thirty (30) days after the effective
date of such Acquisition, or, with respect to any Acquisition during the period
from the Effective Date until the Closing, contemporaneously with the
Closing.  Such notification shall include, but not be limited to, a description
of the interest acquired, the area covered, the terms of the Acquisition and the
direct cost incurred (including brokerage fees), and a copy of the proposed
agreement for the Acquisition.
 
4.4           Election.  The non-acquiring Party will have thirty (30) days
after receipt of the notice to furnish the acquiring Party with written notice
of its election to acquire and pay for its fifty percent (50%) share of the
reasonable out-of-pocket costs the acquiring Party (or its Affiliate) paid in
connection with the Acquisition.  Failure to provide such notice within the
30-day period will be deemed an election not to acquire its proportionate share
of the Acquisition which will thereafter no longer be subject to this Agreement,
the Interim JOA or any other applicable operating agreement entered into by and
between the Parties pursuant to the terms of this Agreement.
 
4.5           Assignments.  If the non-acquiring Party elects to acquire its
fifty percent (50%) share of the Acquisition, the acquiring Party, within ten
(10) days of receipt of payment from the non-acquiring Party for its share of
the reasonable out-of-pocket costs the acquiring Party (or its Affiliate) paid
in connection with such Acquisition, shall deliver to the non-acquiring Party an
assignment of the non-acquiring Party’s fifty percent (50%) share of the
Acquisition.  Assignments pursuant to the AMI shall be made free and clear of
any burdens placed thereon by the acquiring Party.   Such assignments shall be
prepared in accordance with Exhibit M and be properly executed and notarized for
recording purposes.  All Acquisitions in which the non-acquiring Party receives
an assignment of its fifty percent (50%) share pursuant to this Article 4.5
shall be subject to this Agreement and, to the extent not subject to an existing
third-party operating agreement and until such time that the Parties enter into
an operating agreement substantially in the form of the Operating Agreement or
Federal/State Unit Operating Agreement, as the case may be, pursuant to the
terms of this Agreement, the Interim JOA.
 
4.6           Lease Maintenance. From and after the Closing, the Parties shall
administer the payment of all rentals, lease options, lease extension and
renewal bonuses for the Leases as follows:
 
 
-14-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
Leases listed in Part I of Exhibit “A-1” and the Oil and Gas Leases covering the
Oil and Gas Interests listed in Part II of Exhibit A-2 – Quicksilver
administers;
 
Leases listed in Part I of Exhibit “A-2” and the Oil and Gas Leases covering the
Oil and Gas Interests listed in Part II of Exhibit A-1 – SWEPI administers; and
 
From and after the Closing, the Party who is the Operator shall administer the
shut-in and minimum royalties for the Leases and Oil and Gas Leases covering the
Oil and Gas Interests associated with the wells that such Party operates.
 
Interests acquired during the AMI Period - The acquiring Party administers,
unless otherwise agreed to by the Parties.
 
A Party shall not be liable to the other Party for erroneous payment or
inadvertent failure to pay any such rental or option to extend so long as such
Party used reasonable efforts to make such payments.  The other Party shall
reimburse the paying Party for its Proportionate Share of such costs outlined
above on all Leases; provided, however, that if a Party incurs costs in
connection with obtaining a renewal or extension of a Lease contributed by such
Party that is affected by a Lease Defect, the other Party shall not be obligated
to pay its Proportionate Share of such costs. All reimbursements made hereunder
shall be remitted within 30 days from receipt of an invoice.  Any Party may
relinquish its leasehold interest by declining to participate in rentals or
renewal bonus, provided the Party administering receives a written notice of
such election ninety (90) days prior to payment of leasehold obligations.
 
4.7           Files. Within thirty (30) days of the Closing, each Party shall
provide the other Party with electronic copies of all lease, contract, surface
and well files and records contained in their offices pertaining to this
Agreement, or with paper copies if electronic copies are not available.  Each
Party shall pay its own copying and delivery costs.
 
ARTICLE 5 – OPERATIONS
 
5.1           Meetings. From and after Closing, the Parties agree to meet on or
around (but not later than ten (10) business days after) the first day of each
(x) calendar quarter occurring after the Closing and during the first three (3)
years of the term of this Agreement (each, a “Quarterly Meeting”) and (y) March
and September for each year thereafter (each, a “Semi-Annual Meeting”), in each
case to discuss and exchange ideas regarding the following matters:


a.  
(i) The joint operations and activities, including the technical aspects of such
operations and activities, on the Oil and Gas Interests and Leases and otherwise
within the SWAN Project Area during the previous calendar quarter (with respect
to a Quarterly Meeting) or six (6) months (with respect to a Semi-Annual
Meeting) and (ii) the costs and expenses incurred in connection with such
operations and activities;



 
-15-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
b.  
Those joint operations and activities on the Leases or within the SWAN Project
Area that are likely to occur during the next calendar quarter (with respect to
a Quarterly Meeting) or six (6) months (with respect to a Semi-Annual Meeting)
(“Anticipated Operations”);



c.  
The operational and technical aspects of the Anticipated Operations;



d.  
Lease and acreage acquisitions, land administration and permitting activities
that the Parties intend to undertake during the next calendar quarter (with
respect to a Quarterly Meeting) or six (6) months (with respect to a Semi-Annual
Meeting) with respect to the development and operation of the SWAN Project Area;



e.  
The budget of the costs and expenses anticipated or scheduled to be incurred in
connection with the Anticipated Operations and the acquisitions and activities
described in Article 5.1.d. immediately above; and



f.  
Any other matter relating to the joint operations and activities within the SWAN
Project Area that one Party proposes to be discussed at any such meeting by
written notice to the other Party not less than ten (10) business days prior to
any Quarterly Meeting or Semi-Annual Meeting.



Such meetings will be held on an alternating basis at the offices of each Party
or, upon the mutual agreement of the Parties, video conference, and shall be
attended by the appropriate operational, financial, land and land administration
personnel and staff of SWEPI and Quicksilver.
 
5.2           Operatorship. Quicksilver shall be designated as the operator of
the Quicksilver Wells and for all operations in (a) Township 6 North, Range 92
West, (b) Sections 19-21 & 28-33 of Township 6 North, Range 90 West, (c)
Sections 1,2,7, 10-15, 18, 20-29 & 31-35 of Township 7 North, Range 87 West, (d)
Sections 4-8, 17-22 & 27-32 of Township 7 North, Range 86 West, (e) Sections
3-6, 8 & 9 of Township 6 North, Range 87 West, (f) the Sombrero Federal Unit,
and (g) the K-Diamond Federal Unit; provided, however, that SWEPI shall be
designated as the operator of all operations on the tracts described in
subclauses (c), (d) and (e) if the consent to assign the Lease covering such
tracts is not conditioned upon Quicksilver acting as the operator.  SWEPI shall
be designated operator for all other areas within the SWAN Project Area. A
Party, as operator, shall conduct all operations and activities in accordance
with this Agreement, any Federal Unit Agreement or the State of Colorado Unit
Agreement and any subsequent executed Operating Agreement, substantially in the
same form as Exhibit E-1, or Federal/State Unit Operating Agreement,
substantially in the same form as Exhibit E-2, as the case may be.  Except to
the extent and until such time that an area of the SWAN
 
 
-16-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
Project Area is covered by an Operating Agreement, an existing third party
operating agreement, or Federal/State Unit Operating Agreement, as the case may
be, entered into by the Parties pursuant to or in connection with the terms of
this Agreement, the Parties’ ownership, operation and development of their
respective interests in all other areas of the SWAN Project Area from and after
Closing shall be governed by the terms and subject to the conditions set forth
in the form of operating agreement attached hereto as Exhibit E-1 (the “Interim
JOA”); provided, however, Article VIII.D.(i) shall be deemed to be removed from,
and shall not apply to, the Interim JOA.  Notwithstanding and not in limitation
of the foregoing, Quicksilver shall continue to operate the Quicksilver Wells,
and Quicksilver shall be designated operator under each Operating Agreement
executed and delivered by the Parties pursuant to Article 2.6, until such time
as the Parties mutually agree that SWEPI shall take over as operator of such
wells.

 
5.3           Annual Budgets.  At least ninety (90) days prior to the beginning
of each calendar year during the term of this Agreement, each Party as operator
hereunder or under any Operating Agreement, Federal/State Unit Operating
Agreement or existing operating agreement to which the Parties are a party shall
prepare and deliver to the other Party a non-binding statement setting forth
(a) a budget of the estimated amount of capital costs and expenses anticipated
or scheduled to be incurred during such calendar year with respect to the
development and operation of that portion of the SWAN Project Area which such
Party operates hereunder or under any such Operating Agreement, Federal/State
Unit Operating Agreement or existing operating agreement and (b) the aggregate
number of wells such Party expects to drill as operator during such calendar
year, the aggregate number of wells such Party expects to complete as operator
during such calendar year and a description of each other operation and capital
project such Party expects to undertake as operator during such calendar year,
which in each case give rise to such costs and expenses; provided, however, that
such Party shall prepare and deliver to the other Party the statement for
calendar year 2013 at Closing.


ARTICLE 6 – UNITIZATION


6.1           Unitization. From and after Closing, the Parties agree to
cooperate and use reasonable efforts to form Federal and State of Colorado Units
where possible.
 
6.2           Federal Unitization. If Closing occurs, the Parties agree that any
Leases and any interests acquired by the Parties pursuant to an Acquisition
pursuant to Article 4 which are located within Federal Units proposed after the
Closing shall be governed by a Federal Unit Agreement  in the form attached
hereto as Exhibit G-1 with such changes as the Parties mutually agree and the
Federal/State Unit Operating Agreement, substantially in the same form as
Exhibit E-2.
 
6.3           State of Colorado Unitization. If Closing occurs, the Parties
agree that any Leases and any interests acquired by the Parties pursuant to an
Acquisition pursuant to Article 4 which are located within State of Colorado
Units proposed after the Closing shall be governed by a State of Colorado Unit
Agreement in the form attached hereto as Exhibit G-2 with such changes as the
Parties mutually agree and the Federal/State Unit Operating Agreement,
substantially in the same form as Exhibit E-1.
 
6.4           Unit Joinders.  At Closing, the Parties agree to (a) execute all
State of Colorado or Federal ratifications and joinders to commit the working,
royalty and overriding royalty interests owned by it in any Lease or Oil and Gas
Lease covering an Oil and Gas Interest to
 
 
 
-17-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
the State of Colorado or Federal units listed in Part (a) of Exhibit 6.4 as of
the Effective Date, (b) join in the execution or ratification of each unit
operating agreement described in Part (b) of Exhibit 6.4, (c) terminate each
unit operating agreement listed in Part (c) of Exhibit 6.4 effective as of the
Closing and execute a unit operating agreement substantially in the form of
Exhibit E-2 for the Federal or State Unit covered by each such unit operating
agreement, and (d) with respect to the unit operating agreement listed in Part
(d) of Exhibit 6.4 (the “Existing Unit Operating Agreement”), use reasonable
efforts to terminate the Existing Unit Operating Agreement and cause any third
parties who are a party thereto execute a unit operating agreement substantially
in the form of Exhibit E–2 for the Federal Unit covered by the Existing Unit
Operating Agreement; provided, however, that if by Closing any such third party
fails to terminate the Exisiting Unit Operating Agreement and execute such unit
operating agreement in the form of Exhibit E-2, the Parties shall join in the
execution or ratification of the Existing Unit Operating Agreement at Closing.


ARTICLE 7 – ESTABLISHING PROSPECT BLOCK


7.1           A prospect block shall consist of a nine section contiguous block
encompassing as much of a prospect as possible, in as near a square
configuration, with the initial drillsite located as near the center as possible
(the “Prospect Block”).  Each Prospect Block must be configured such that there
is no overlap between Prospect Blocks or areas covered by an existing
third-party operating agreement, Operating Agreement or Federal/State Unit
Operating Agreement (although they may share the same boundary), as the case may
be.  From and after Closing, either Party may propose the establishment of a
Prospect Block, along with the initial exploratory well (“Initial Well”) within
such Prospect Block. The proposing Party shall furnish the non-proposing Party
with the following:
 
a.  
Structure map of the prospect to be tested at the objective formation;

 
b.  
The AFE or cost estimate depicting both the estimated cost for a dry hole and
for a completed producing well, including but not limited to casing, completion
and surface equipment design;

 
c.  
Leasehold and ownership map covering the Prospect Block;

 

d.  
 The proposed total depth, lateral length and objective formation for the
Initial Well (the “Objective Depth and Length”); and




e.  
 Operating Agreement, substantially in the same form as Exhibit E-1, or
Federal/State Unit Operating Agreement, substantially in the form as Exhibit
E-2, as the case may be, covering the Prospect Block.



7.2           The non-proposing Party shall have forty-five (45) days (the
“Election Period”) following receipt of the foregoing information in which to
make its election to participate. Such election shall be made by executing the
AFE and such Operating Agreement or Federal/State Unit Operating Agreement and
returning such AFE and operating agreement to the proposing Party within the
Election Period. Operator shall,
 
 
 
-18-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
within one hundred and twenty (120) days after expiration of the Election
Period, commence the proposed operation; provided, however, said commencement
date may be extended upon written notice of the same by Operator to the other
Party, for a period of up to sixty (60) additional days if, in the sole opinion
of Operator, such additional time is reasonably necessary to obtain permits from
governmental authorities, surface rights (including rights-of-way and easements)
or appropriate drilling equipment, or to complete title examination or curative
matter required for title approval or acceptance. Failure to commence actual
drilling operations on the Initial Well within the proposed Prospect Block,
within the time periods as described above, shall result in an immediate
termination of the proposed Prospect Block and the accompanying Operating
Agreement or Federal/State Unit Operating Agreement, as the case may be.
 
ARTICLE 8 – NON-PARTICIPATION IN WELLS


8.1           For an Initial Well that is not drilled in a Federal or State
unit, if after Closing a Party elects to not participate in the Initial Well
drilled in a Prospect Block in accordance with Article 7.2, and upon the
drilling of such well to the proposed Objective Depth and Length as a well whose
revenue exceeds operating costs (“Productive Well”), the non-participating Party
shall assign to the participating Party, effective as of the date the actual
drilling operations commenced, [***] percent [***] of such non-participating
Party’s right, title and interest (this does not include a Party’s mineral or
royalty interests) in the drilling, spacing or pro-ration unit for such
Productive Well and [***] of the Party’s interest of the balance of the Prospect
Block for such well. For the avoidance of doubt, if an Initial Well is drilled
that does not qualify as a Productive Well, the non-participating Party shall
retain their interest in the Prospect Block in the proportion to their ownership
prior to the non- participation election.
 
8.2           For an Initial Well that is drilled in a Federal or State unit, if
after Closing a Party elects to not participate in the Initial Well drilled in a
unit in accordance with Article 7.2, and upon the drilling of such well to the
proposed Objective Depth and Length as a Productive Well, the non-participating
Party shall assign to the participating Party, effective as of the date the
actual drilling operations commenced, [***] percent [***] of such
non-participating Party’s right, title and interest (this does not include a
Party’s mineral or royalty interests) in the anticipated, proposed or actual
participating area (“PA”) as defined in the Federal or State Unit Agreement
(Exhibit G-1 or G-2) for such Productive Well and [***] percent [***] of the
Party’s interest in the balance of the unit; provided, however, in no event
shall a non-participating Party be required to assign any portion of its
interest in a PA to the extent it covers any participating area for an existing
well which is covered by an existing Federal or State Unit Agreement. For the
avoidance of doubt, if an Initial Well is drilled that does not qualify as a
Productive Well, the non-participating Party shall retain their interest in such
Federal or State unit in the proportion to their ownership prior to the non-
participation election.
 
8.3           With respect to that portion of the PA in those Federal or State
units in which a non-participating Party has relinquished and assigned [***]
percent [***] of its right, title and interest, such Party shall not be eligible
to participate in the subsequent Acquisition of interests in such portion of the
PA by the participating Party and shall not independently acquire any interests
in such portion of such unit during the term of this Agreement.
 
-19-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
8.4           Such relinquished interest shall be assigned by the
non-participating Party to the participating Party without warranty of title
except as to claims by, through or under the non-participating Party and shall
be free of any burdens created by, through or under the non-participating Party,
specifically excluding, however, any burden created in connection with any
farmout or third -party acquisition.
 
8.5           All wells (other than the Initial Wells) drilled hereunder from
and after Closing will be subject to the non-consent penalty set forth in the
applicable Operating Agreement or Federal/State Unit Operating Agreement, as the
case may be.


ARTICLE 9 – SUBSTITUTE WELLS


9.1           In the event that heaving shale, excessive pressures, impenetrable
formations or other conditions should be encountered during the drilling of the
Initial Well prior to reaching the Objective Depth and Length, which conditions
would, in the opinion of a reasonably prudent operator, render further drilling
impractical, and Operator elects to abandon the Initial Well, then within one
hundred twenty (120) days after such abandonment, Operator shall have the
option, but not the obligation, to commence the actual drilling of a substitute
well for the Initial Well in the same Prospect Block, under those same terms and
conditions specified in Article 7. Any such substitute well shall be drilled to
the stratigraphic equivalent of the Objective Depth and Length stipulated for
the Initial Well, and upon commencement, the substitute well shall be deemed to
be one and the same as the Initial Well.


ARTICLE 10 - SUBSEQUENT OPERATIONS


10.1           All operations proposed and conducted subsequent to and during
the drilling and completion of the Initial Well within a Prospect Block, Federal
or State unit in which both Parties participate from and after Closing shall be
governed by the applicable Operating Agreement or Federal/State Unit Operating
Agreement, as the case may be.


ARTICLE 11 – REPRESENTATIONS AND WARRANTIES


11.1           Quicksilver represents and warrants to SWEPI:


 
a.
Quicksilver is a corporation, duly formed and is validly existing, in good
standing under the laws of the State of Delaware and is in good standing as a
corporation in all jurisdictions where the nature of its properties or business
requires it.



 
b.
Quicksilver has the corporate power and authority to execute, deliver and
perform its obligations under this Agreement.  The execution, delivery, and
performance of this Agreement by Quicksilver:



 
-20-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
(i)
has been duly authorized by requisite corporate action; and



 
(ii)
does not conflict or result in a violation or breach of or result in the
acceleration of rights, benefits or payments under the certificate of
incorporation and bylaws of Quicksilver.



This Agreement constitute a legal, valid and binding obligation of Quicksilver,
enforceable against Quicksilver, except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity).


 
c.
Except as set forth on Exhibit 11.1(c), no consent, waiver, approval, order,
authorization or other action by or filings with any governmental authority or
other person is required in connection with the execution, delivery and
performance by Quicksilver of this Agreement.  Neither the execution and
delivery of this Agreement by Quicksilver, nor the consummation of the
transactions contemplated hereby, will violate or conflict in any material
respect with (or result in the acceleration of material rights, benefits or
payments under) any agreement, instrument, statute, regulation, rule, order,
writ, judgment or decree to which Quicksilver is subject in respect of the
Quicksilver Interests, Quicksilver Leases, Quicksilver Wells and/or Quicksilver
Miscellaneous Agreements.



 
d.
Except as set forth in Exhibit 11.1(d), there are no lawsuits or other
proceedings pending, or to the knowledge of Quicksilver threatened, against
Quicksilver or the Quicksilver Interests, Quicksilver Leases and the Quicksilver
Wells by or before any governmental authority.  Except as set forth in Exhibit
11.1(d), to Quicksilver’s knowledge, Quicksilver has not received written notice
of any material demands or material claims threatened against or affecting the
Quicksilver Interests, Quicksilver Leases and the Quicksilver Wells.



 
e.
To Quicksilver’s knowledge, (i) Quicksilver is not in default in any material
respect under any of the Quicksilver Leases or Quicksilver Interests and (ii)
all royalties, rentals, or other payments required to be paid by Quicksilver to
maintain the Quicksilver Leases and Quicksilver Interests have been fully and
timely paid in all material respects.



 
f.
To Quicksilver’s knowledge, (i) Quicksilver is not in default in any material
respect under any of the agreements associated with the Quicksilver Wells and
(ii) all royalties, rentals, or other payments required to be paid by
Quicksilver to maintain the Quicksilver Wells have been fully and timely paid in
all material respects.



 
-21-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
 
g.
None of the Quicksilver Leases is currently held in a tax partnership under
section 761 of the Internal Revenue Code.



 
h.
Except as set forth in Exhibit 11.1(h), Quicksilver has no knowledge of any
water or aquifer contamination, soil contamination, air pollution, damage or
injury to plants or animals, or any other damage to or matters having a material
adverse effect upon the environment and not in material compliance with
applicable environmental laws, regulations or decrees with respect to the
Quicksilver Wells, Quicksilver Interests or Quicksilver Leases existing as of
the Effective Date.



 
i.
Except as set forth in Exhibit K, there are no production sales or marketing
agreements or other agreements associated or related to and binding upon
Quicksilver’s share of the production or marketing of minerals from any of the
Quicksilver Interests, Quicksilver Leases or Quicksilver Wells.



 
j.
Except for the Quicksilver Wells and wells that constitute Quicksilver Excluded
Assets, there are no wells located on any land covered by or pooled with the
Quicksilver Leases or the Quicksilver Interests.



11.2
SWEPI represents and warrants to Quicksilver:



 
a.
SWEPI is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware and is in good standing in all
jurisdictions where the nature of its properties or business requires it.



 
b.
SWEPI has the limited partnership power and authority to execute, deliver and
perform its obligations under this Agreement.  The execution, delivery, and
performance of this Agreement by SWEPI:



 
(i)
has been duly authorized by requisite limited partnership action; and



 
(ii)
does not conflict or result in a violation or breach of or result in the
acceleration of rights, benefits or payments under the organization documents of
SWEPI.



This Agreement constitutes a legal, valid and binding obligation of SWEPI,
enforceable against SWEPI, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether enforceability is considered in proceeding at law or in
equity).


 
c.
Except as set forth in Exhibit 11.2(c), no consent, waiver, approval, order,
authorization or other action by or filings with any governmental authority or
other person is required in connection with the execution, delivery and
performance by SWEPI of this Agreement.  Neither the execution and delivery of
this Agreement by SWEPI, nor the consummation of the transactions contemplated
hereby, will violate or conflict in any material respect with (or result in the
acceleration of material rights, benefits or payments under) any agreement,
instrument, statute, regulation, rule, order, writ, judgment or decree to which
SWEPI and the SWEPI Interests, SWEPI Leases and/or SWEPI Miscellaneous
Agreements are subject.



 
-22-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 

 
d.  
There are no lawsuits or other proceedings pending, or to the knowledge of SWEPI
threatened, against SWEPI or the SWEPI Interests or SWEPI Leases by or before
any governmental authority.  To SWEPI’s knowledge, SWEPI has not received
written notice of any material demands or material claims threatened, against or
affecting SWEPI or the SWEPI Interests or SWEPI Leases.



 
e.
To SWEPI’s knowledge, (i) SWEPI is not in default in any material respect under
any of the SWEPI Leases or SWEPI Interests and (ii) all royalties, rentals, or
other payments required to be paid by SWEPI to maintain the SWEPI Leases and
SWEPI Interests have been fully and timely paid in all material respects.



 
f.
None of the SWEPI Leases is currently held in a tax partnership under section
761 of the Internal Revenue Code.



 
g.
Except as set forth in Exhibit 11.2(g), SWEPI has no knowledge of any water or
aquifer contamination, soil contamination, air pollution, damage or injury to
plants or animals, or any other damage to or matters having a material adverse
effect upon the environment and not in material compliance with applicable
environmental laws, regulations or decrees with respect to the SWEPI Interests
or SWEPI Leases existing as of the Effective Date.



 
h.
There are no production sales or marketing agreements or other agreements
associated or related to and binding upon SWEPI’s share of the production or
marketing of minerals from any of the SWEPI Interests and SWEPI Leases.



 
i.
There are no wells located on any land covered by or pooled with the SWEPI
Leases or the SWEPI Interests.



11.3           Except as set forth in Articles 11.1, 11.2, 17.2 and the
Assignment of Interest, each Party (such Party being referred to in this Article
11.3 as the “Disclaiming Party”):


 
a.
makes no representations or warranties, express, statutory or implied,
including, without limitation, any representation and warranty regarding (i) any
matter or circumstance relating to environmental laws, environmental
liabilities, the release of materials into the environment or the protection of
human health, safety, natural resources or the environment, or any other
environmental condition relating to its interest in the Oil and Gas Interests,
Leases, Quicksilver Wells and Miscellaneous Agreements (such interests being
referred to in this Article 11.3 and Article 11.4 as the “Property”), or (ii)
any right or ability to evacuate or transport hydrocarbon production off the
Property, now or in the future;



 
-23-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
 
b.
expressly disclaims (i) all liability and responsibility for any representation,
warranty, statement or information made or communicated (orally or in writing)
to the other Party (such other Party being referred to in this Article 11.3 as
the “Recipient”) or any of its Affiliates, employees, agents, consultants or
representatives (including, without limitation, any opinion, information,
projection or advice that may have been provided to the Recipient by any
officer, director, employee, agent, consultant, representative or advisor of the
Disclaiming Party or any of its respective Affiliates), (ii) any representation
or warranty, express, statutory or implied, as to (A) the contents, character or
nature of any descriptive memorandum, report or statement of any petroleum
engineering consultant, or any geological or seismic data or interpretation,
relating to the Property, (B) any other materials or information that may have
been made available or communicated to the Recipient or its Affiliates, or any
of their respective employees, agents, consultants, representatives or advisors
in connection with the transactions contemplated by this Agreement or any
discussion or presentation relating thereto, (C) the quantity, quality,
recoverability or marketability of petroleum substances in or from the Property,
(D) any estimates of the value of the Property or future revenues generated by
or therefrom, (E) the production of hydrocarbons from the Property, (F) the
maintenance, repair, condition, quality, suitability, design or marketability of
the Property, (G) merchantability, fitness for a particular purpose or
conformity to models or samples of materials of any equipment included in the
Property, and (H) any implied or express warranty of freedom from patent or
trademark infringement; and



 
c.
expressly acknowledges and agrees that each Party shall be deemed to be
obtaining the Property to be conveyed to such Party pursuant to the Assignment
of Interests and, with respect to SWEPI, the assignment and bill of sale
delivered by Quicksilver to SWEPI pursuant to Article 2.4, in its present
status, condition and state of repair, “as is” and “where is” with all faults
and that such Party has made or caused to be made such inspections as it deems
appropriate.



 
-24-
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
11.4           Except as set forth in Articles 11.1, 11.2 and 17.2, from and
after Closing, each Party hereby releases, remises and forever discharges the
other Party and its Affiliates from any and all claims that relate to or arise
out of the ownership, use or operation of the Property prior to the Closing,
known or unknown, whether now existing or arising in the future, contingent or
otherwise, which such other Party might now or subsequently may have against the
assigning Party or its Affiliates, relating directly or indirectly to the claims
arising out of or incident to environmental laws or environmental liabilities,
the release of materials into the environment or protection of human health,
safety, natural resources or the environment, regardless of fault.
 
11.5           Notwithstanding anything contained to the contrary in any other
provision of this Agreement, Quicksilver and SWEPI agree that the recovery by
either Party of any damages suffered or incurred by it as a result of any breach
by the other Party of any of its representations, warranties, covenants or
agreements under this Agreement shall be limited to the actual damages suffered
or incurred by the non-breaching Party as a result of the breach by the
breaching Party of its representations, warranties, covenants or agreements
hereunder and in no event shall the breaching Party be liable to the
non-breaching Party for any indirect, consequential, special, exemplary or
punitive damages suffered or incurred by the non-breaching Party as a result of
the breach by the breaching Party of any of its representations, warranties,
covenants or agreements hereunder.  For purposes of the foregoing, actual
damages may, however, include indirect, consequential, special, exemplary or
punitive damages to the extent (a) the injuries or losses resulting in or giving
rise to such damages are incurred or suffered by any person who is not a Party
or an Affiliate of a Party or their agents, employees, or representatives  and
(b) such damages are recovered against a Party by such person.  This Article
11.5 shall operate only to limit a Party’s liability and shall not operate to
increase or expand any contractual obligation of a Party or cause any
contractual obligation of a Party to survive beyond the survival period set
forth in Article 17.16 or the termination of this Agreement, as the case may be.


ARTICLE 12 – FORCE MAJEURE


12.1           If either Party is rendered unable, in whole or in part, by an
Event of Force Majeure to carry out its obligations under this Agreement, other
than an obligation to make monetary  payments or to provide an indemnity, such
Party shall give to the other Party prompt written notice of the Event of Force
Majeure accompanied by reasonable detailed information concerning such event;
thereupon, the obligations of the Party giving such notice, so far as they are
affected by the Event of Force Majeure, shall be suspended during, but no longer
than, the continuance of the Event of Force Majeure.  As used herein, the term
“Event of Force Majeure” shall mean an act of God, strike, lockout or other
industrial disturbance, act of a public enemy, war, blockade, riot, lightning,
storm, fire, flood or other act of nature, governmental action, governmental
delay, governmental delays regarding environmental or permitting requirements,
governmental restraint or governmental inaction, unavailability of equipment or
transportation of same, and any other cause, whether of the kind specifically
enumerated above or otherwise, which is not reasonably within the control of the
Party affected thereby.  The affected Party shall use reasonable diligence to
remove the Event of Force Majeure, or mitigate the effects thereof, as promptly
as is reasonably practicable.


 
-25-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
ARTICLE 13 – GEOLOGICAL, GEOPHYSICAL, WELL AND DRILLING  DATA


13.1           Well Information.  With respect to all wells drilled hereunder,
the Operator shall furnish to the consenting or participating Parties the well
information required under the governing Operating Agreement or Federal/State
Unit Operating Agreement.
 
13.2           Data.  Costs for all future geological and geophysical data
(seismic, magnetotelluric, etc.) that the Parties agree to mutually pursue after
Closing, shall be acquired and owned on a Proportionate Share basis between such
Parties and shall be subject to the confidentiality provisions set forth in
Article 14.  Whenever one Party desires to pursue the acquisition of additional
data that the other Party elects not to participate in, the non-participating
Party shall have no rights to view or access such additional data and will have
no ownership to such data.  From and after Closing, each Party shall provide the
other Party access to any existing geological and geophysical data covering the
SWAN Project Area under any existing license to the extent permitted by the
terms of such license.  All such data in which a Party is provided access under
this Article 13.2 shall be subject to the confidentiality provisions set forth
in Article 14.  If such license does not permit a Party to provide access to
such data, then the other Party shall have the right to acquire a license of
such data within thirty (30) days after the Effective Date.
 
13.3           2D and 3D Surveys.  If after Closing either Party agrees to
underwrite a technically acceptable speculative (e.g. multi-client) 2D and 3D
surveys covering a portion of the SWAN Project Area during the term of this
Agreement occurring after Closing, the other Party shall buy a license to the
survey for the area that lies within the SWAN Project Area, provided that
neither Party is obligated to spend more than [***] during any calendar year,
beginning on January 1, 2013.  The Party underwriting such survey shall deliver
to the other Party written notice thereof (which notice shall contain any
appropriate technical parameters, costs and timing to perform such survey of
such portion of the SWAN Project Area).  If a Party has spent [***] or more for
licenses for surveys in any calendar year, beginning on January 1, 2013, then
such Party shall have the right, but not the obligation, to also participate in
such survey for the area that lies within the SWAN Project Area by providing
written notice thereof within thirty (30) days after receipt of such notice.  If
such other Party is required or timely elects to participate in such survey, it
shall promptly pay to such underwriting Party its Proportionate Share of the
costs attributable to conducting such survey to the extent attributable to such
area.
 
 
 
-26-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
ARTICLE 14 – CONFIDENTIALITY


14.1           Defined.  Confidential and proprietary data referred to herein as
“Confidential Information” shall include, but not be limited to, geological,
geophysical, land, engineering, environmental, and well information, technical
information, including interpretations and models covering the SWAN Project
Area, together with all legal information, terms, negotiations or any other
information regarding the business transactions between the Parties pursuant to
this Agreement, or, except as provided in Article 14.6, information regarding
any aspect of this Agreement itself.  The term Confidential Information shall
not include information that (a) is in a Party’s or its Affiliate’s possession
prior to disclosure, (b) is or becomes known to the public other than as a
result of a breach of this Agreement, (c) becomes available to a Party on a
non-confidential basis from a source other than the other Party and not as a
result of any breach of this Agreement or (d) is developed by a Party without
the use of Confidential Information.


14.2           Term.  This Article shall survive termination of this Agreement
and shall remain in effect from the Effective Date until five (5) years
following termination of this Agreement.
 
14.3           No Disclosure.  Unless required by law, including without
limitation any applicable securities laws, absent express written consent of the
other Party (which consent shall not be unreasonably withheld, conditioned or
delayed), neither Party shall disclose the Confidential Information to any
person or entity, including current leaseholders and mineral owners in the SWAN
Project Area, except to any such leaseholder or mineral owner to whom the lessee
is required to provide any such information pursuant to the terms of the
applicable lease and to its own and its Affiliates’ officers, directors,
employees and outside attorneys, accountants, lenders and financial, engineering
and geological advisors, agents, consultants, and representatives, on a strict
need-to-know basis in order to carry out the purpose of this Agreement, and each
Party agrees to direct such persons to not disclose to any other person or
persons the Confidential Information, and accepts full responsibility should
they disclose such Confidential Information in violation of the terms of this
Article 14.  Notwithstanding the foregoing, without consent of the other Party,
either Party may disclose the Confidential Information to a third party who
agrees in writing to the equivalent or more stringent confidential terms, solely
for purposes of evaluating the possibility of entering into a transaction
pursuant to which the third party would acquire all or a portion of the
disclosing Party’s interest in the SWAN Project Area.

 
14.4           Unauthorized Access.  The Parties shall use reasonable efforts to
prevent access by unauthorized persons to the Confidential Information, such
efforts to reflect at least the same general degree of security that each Party
accords its own Confidential Information, including, without limitation,
ensuring that each outside attorney, accountant and any other advisor to whom it
discloses the Confidential Information has a written obligation to hold it
confidential.
 
 
 
-27-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
 
14.5           Compulsory Disclosure.  In the event either Party is requested or
required by a governmental or regulatory authority or is under compulsion of
legal process to disclose Confidential Information, such Party shall not, unless
required by law, disclose the Confidential Information until the other Party has
first (a) received prompt written notice of such request or requirement to
disclose, and (b) had a reasonable opportunity to obtain a protective order or
other reliable assurance that confidential treatment will be accorded to its
Confidential Information.  The Party so requested shall not oppose actions by
the other Party to assure such confidential treatment.
 
14.6           Announcements.  Except to the extent permitted above and except
for the press release made on the Effective Date relating to the Parties
entering into this Agreement and following the Closing relating to the closing
of the transaction evidenced by this Agreement, neither Party shall issue any
other press release or make any public announcement related to this Agreement or
the activities hereunder without the prior written consent of the other Party
(which consent shall not be unreasonably withheld, conditioned or
delayed).  Copies of any permitted press release or announcement shall be sent
to the other Party for approval at least three (3) business days in advance of
its publication, so that the other Party may make comments and/or modifications
within such three (3) business day period.  Notwithstanding any other
provisions, neither Party shall disclose the financial parameters of this
Agreement, except to the extent required by government regulation or law.  The
Party issuing a press release shall not be required to accept any modifications
that, in its reasonable judgment, would impair any legal requirement to publicly
disclose material information.


ARTICLE 15 – NOTICES


15.1           Any notice required to be provided hereunder shall be deemed
received by the addressee upon the earliest of: (a) actual receipt; (b) five (5)
days after deposit with the United States Postal Service, by certified mail,
postage prepaid, return receipt requested; or (c) four (4) days after deposit,
second day delivery postage prepaid, with Federal Express.   Each Party shall
have the right to change its address for notice purposes by so notifying the
other Party in writing.  Facsimile notices shall be deemed received upon
confirmation of receipt by the Party notified.  The address of each Party for
notice purposes is:
 
Quicksilver Resources Inc.
801 Cherry Street
Suite 3700, Unit 19
Fort Worth, TX  76102
Attention:  C. Clay Blum, Vice President – U.S. Land
Facsimile:  (817) 665-5018
Telephone:  (817) 665-5000
 
 
 
-28-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 

With a copy to (which shall not constitute notice):
 
Quicksilver Resources Inc.
801 Cherry Street
Suite 3700, Unit 19
Fort Worth, TX  76102
Attention:  John C. Cirone, Executive Vice President – General Counsel
Facsimile:  (817) 665-5021
Telephone:  (817) 665-5000
 
Fulbright & Jaworski L.L.P.
Fulbright Tower
1301 McKinney, Suite 5100
Houston, TX 77010-3095
Attention:  Deborah A. Gitomer and Craig S. Vogelsang
Facsimile:  (713) 651-5246
 
SWEPI LP
200 North Dairy Ashford
Houston, TX  77079
Attention: Rockies Land Manager
Facsimile:  (281) 544-4006
Telephone:  (281) 544-4737


ARTICLE 16 – DISPUTE RESOLUTION


16.1           Any controversy, dispute or claim, whether based on contract,
tort, statute or other legal or equitable theory (including but not limited to
any claim of fraud, misrepresentation or fraudulent inducement or any question
of validity or effect of this Agreement including this clause) arising out of or
related to this Agreement (including any amendments or extensions and any
agreements attached as Exhibits hereto), or the breach or termination thereof (a
“Dispute”) shall be settled by arbitration in accordance with the then current
CPR Institute for Dispute Resolution Rules for Non-administered Arbitration of
Business Disputes, and this provision. The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. §§ 1-16 to the exclusion of any
provision of state law inconsistent therewith or which would produce a different
result, and judgment upon the award rendered by the arbitrators may be entered
by any court having jurisdiction. The arbitration shall be held in Houston,
Texas, or at some other location as mutually agreed upon by the Parties. There
shall be three arbitrators. SWEPI and Quicksilver shall each select an
arbitrator, and those arbitrators shall select the third arbitrator. To the
extent the Parties' Dispute(s) concern matters of (i) oil and gas law, geology
and/or petroleum engineering and/or (ii) environmental law and/or environmental
science, then each arbitrator must be trained and knowledgeable in such matters.
The arbitrators shall determine the Dispute of the Parties and render a final
award in accordance with the substantive law of the state of Texas, excluding
the conflicts provisions of such law. The arbitrators shall set forth the
reasons for the award in writing. All statutes of limitations and defenses based
upon passage of time applicable
 
-29-
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
to any Dispute of a defending Party (including any counterclaim or set-off)
shall be tolled while the arbitration is pending. The obligation to arbitrate
any Dispute shall extend to the successors, assigns and third party
beneficiaries of the Parties. The Parties shall use their best efforts to cause
the obligation to arbitrate any Dispute to extend to any officer, director,
employee, shareholder, agent, trustee, affiliate, or subsidiary. The terms
hereof shall not limit any obligations of a Party to defend, indemnify or hold
harmless another Party against court proceedings or other claims, losses,
damages or expenses, as provided under Article 17.2 herein. The arbitrators
shall order the Parties to promptly exchange copies of all documents regarding
the materials in dispute, potential facts, witness lists and expert witness
lists, and, if requested by a Party, to produce other relevant documents, to
answer up to ten (10) interrogatories (including subparts), to respond to up to
ten (10) requests for admissions (which shall be deemed admitted if not denied)
and to produce for deposition and, if requested, at the hearing any or all
listed witnesses, both fact and expert, within such Party's control. Any
additional discovery shall only occur by agreement of the Parties or as ordered
by the arbitrators upon a finding of good cause. Each Party shall bear its own
costs, expenses and attorney's fees; provided that if court proceedings to stay
litigation or compel arbitration are necessary, the Party who unsuccessfully
opposes such proceedings shall pay all reasonable associated costs, expenses,
and attorney's fees in connection with such court proceeding. In order to
prevent irreparable harm, the arbitrators shall have the power to grant
temporary or permanent injunctive or other equitable relief. Prior to the
appointment of an arbitrator a Party may, notwithstanding any other provision of
this Agreement, seek temporary injunctive relief from any court of competent
jurisdiction; provided that the Party seeking such relief shall (if arbitration
has not already been commenced) simultaneously commence arbitration. Such court
ordered relief shall not continue more than ten (10) days after the appointment
of the arbitrators (or in any event for longer than sixty (60) days). Except as
required by law (and then only after prior notice to the other Party), no Party
shall disclose the facts of the underlying dispute or the contents or result of
the arbitration without the prior consent of all Parties. If any part of this
arbitration provision is held to be unenforceable, it shall be severed and shall
not affect either the duty to arbitrate or any other part of this provision. In
the event of a lawsuit by a third party against one of the Parties, that Party
may implead the other Party or, if there is no impleader, the other Party may
intervene in the lawsuit. Nothing in this Agreement shall restrict a Party's
right to introduce all evidence and to make all arguments that a Party believes
are appropriate in representing its defenses against a third party's claim.
However, to the extent possible, the Parties shall arbitrate any dispute between
them arising out of a third party's lawsuit. Such arbitration must be commenced
between thirty (30) and sixty (60) days after the conclusion of the third
party's lawsuit. All statutes of limitations and defenses based upon the passage
of time, including any such defense based upon the terms of this arbitration
clause, shall be tolled while the third party's lawsuit is pending and for sixty
(60) days thereafter.
 
-30-
 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
ARTICLE 17 – MISCELLANEOUS


17.1           Relationship.  It is not the intention of the Parties hereto to
create a partnership, joint venture, mining partnership or association taxable
as a corporation; and neither this Agreement nor the operations hereunder shall
be construed as creating such a relationship.   The liability of the Parties
hereto shall be several and not joint or collective, and each Party shall be
responsible only for its obligations.  Nothing contained herein shall be
construed to constitute either Party to be the partner of the other Party.
 
17.2           INDEMNITIES.  FROM AND AFTER CLOSING, QUICKSILVER SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS SWEPI AND ITS AFFILIATES’, THEIR DIRECTORS,
OFFICERS, MANAGERS, MEMBERS, EMPLOYEES, REPRESENTATIVES, AGENTS, ACCOUNTANTS AND
ATTORNEYS FROM AND AGAINST ANY AND ALL CLAIMS, COSTS, EXPENSES AND LIABILITIES
(INCLUDING, WITHOUT LIMITATION, COURT COSTS AND REASONABLE ATTORNEYS’ FEES)
ARISING OUT OF OR RELATED TO CLAIMS BY THIRD PARTIES WITH RESPECT TO
QUICKSILVER’S OPERATIONS WITHIN THE SWAN PROJECT AREA PRIOR TO THE CLOSING,
INCLUDING WITHOUT LIMITATION, ANY CLAIM FOR LOSS OR DAMAGE TO PROPERTY OR THE
ENVIRONMENT, AND FOR COMPENSATION, DAMAGE, INJURY TO OR DEATH OF ANY PERSON
WHOMSOEVER, UNLESS SAID CLAIM, COST, EXPENSE OR LIABILITY IS CAUSED BY THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUDULENT CONDUCT OF SWEPI.  FROM AND AFTER
CLOSING, SWEPI SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS QUICKSILVER AND ITS
AFFILIATES’, THEIR DIRECTORS, OFFICERS, MANAGERS, MEMBERS, EMPLOYEES,
REPRESENTATIVES, AGENTS, ACCOUNTANTS AND ATTORNEYS FROM AND AGAINST ANY AND ALL
CLAIMS, COSTS, EXPENSES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, COURT
COSTS AND REASONABLE ATTORNEYS’ FEES) ARISING OUT OF OR RELATED TO CLAIMS BY
THIRD PARTIES WITH RESPECT TO SWEPI’S OPERATIONS WITHIN THE SWAN PROJECT AREA
PRIOR TO THE CLOSING, INCLUDING WITHOUT LIMITATION, ANY CLAIM FOR LOSS OR DAMAGE
TO PROPERTY OR THE ENVIRONMENT, AND FOR COMPENSATION, DAMAGE, INJURY TO OR DEATH
OF ANY PERSON WHOMSOEVER, UNLESS SAID CLAIM, COST, EXPENSE OR LIABILITY IS
CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUDULENT CONDUCT OF
QUICKSILVER.
 
17.3           Governing Law.  This Agreement and the legal relations between
the Parties shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to principles of conflicts of laws otherwise
applicable to such determinations.  In the event any dispute arises with respect
to this Agreement, the Parties hereby consent to venue and jurisdiction of such
disputes in the City of Houston and County of Harris, State of Texas.
 
17.4           Arbitration.  Except as otherwise provided herein, any disputes
between the Parties arising out of or in connection with this Agreement shall be
referred to and
 
 
 
-31-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
determined by binding arbitration in accordance with the procedures set forth in
Article 16.
 
17.5           Further Assurances.  The Parties agree to execute, acknowledge
and deliver all instruments, agreements or other documents, and take all action
which may be necessary or advisable consummate the transactions contemplated by
this Agreement.
 
17.6           Integration.  This Agreement and the documents to be executed
hereunder and the exhibits attached hereto constitute the entire agreement
between the Parties pertaining to the subject matter hereof, and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof.
 
17.7           Amendments; Waiver.  This Agreement may not be altered, or
amended, nor any rights hereunder waived, except by an instrument in writing
executed by the Parties.  No waiver by either Party of any one or more defaults
by the other Party in the performance of this Agreement shall operate or be
construed as a waiver of any other default or defaults, whether of a like or
different nature.
 
17.8           Term and Termination.  Except as otherwise provided herein, this
Agreement shall remain in effect until the Termination Date, the termination of
this Agreement in accordance with its terms, or until the Parties hereto agree
in writing to terminate this Agreement, whichever is sooner.  Upon termination
of this Agreement, (a) the terms of all existing third-party operating
agreements and all existing and pending Operating Agreements and Federal/State
Unit Operating Agreements shall continue to govern the rights and obligations of
the Parties thereto and (b) if Closing has occurred and there are any interests
jointly held by the Parties in the SWAN Project Area that are not subject to or
covered by an operating agreement executed by the Parties pursuant to this
Agreement, the Parties shall execute the Interim JOA covering all such
interests.  Notwithstanding anything contained herein to the contrary, if (a)
the aggregate amount of net mineral acres covered by the Quicksilver Interest(s)
and Quicksilver Lease(s) excluded from this Agreement and Exhibit A-1 pursuant
to Article 3.6 on account of one or more Title Defects and/or Environmental
Defects exceeds twenty-five percent (25%) of the total number of net mineral
acres located within the SWAN Project Area and set forth on Exhibit A-1 as of
the Effective Date for all Quicksilver Interests and Quicksilver Leases or (b)
the aggregate amount of net mineral acres covered by the SWEPI Interest(s) and
SWEPI Lease(s) excluded from this Agreement and Exhibit A-2 pursuant to Article
3.6 on account of one or more Title Defects and/or Environmental Defects exceeds
twenty-five percent (25%) of the total number of net mineral acres located
within the SWAN Project Area and set forth on Exhibit A-2 as of the Effective
Date for all SWEPI Interests and SWEPI Leases, then in either case either Party
shall have the right to terminate this Agreement.
 
17.9           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto, and their respective successors and
permitted assigns.
 
 
 
-32-

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 
17.10           Covenants.  This Agreement and the terms, conditions and
covenants herein shall be deemed to be covenants running with the land, and a
burden upon each of the Party’s interest in the Leases and Oil and Gas Leases,
for the benefit of the other Party’s interest in the Leases.
 
17.11           Third Parties.  Nothing in this Agreement, express or implied,
is intended to confer upon any third party any benefits, rights or remedies.
 
17.12           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
shall be deemed to be one agreement.
 
17.13           Assignment.  Neither Party may assign its rights and interests
under this Agreement without the prior written consent of the other Party;
provided, however, that if a Party assigns all or any portion of its leasehold
interest in one or more Leases and/or Oil and Gas Leases, such Party may assign
its rights and interests under this Agreement to the extent relating to such
interest in such Lease(s) and/or Oil and Gas Lease(s) without the consent of the
other Party and without limiting such other Party’s rights under Article XVI.H
of the Interim JOA or Article XVI.H. of any Operating Agreement or Section 30.7
of any Federal/State Unit Operating Agreement entered into by the Parties under
this Agreement.  Any permitted assignment of this Agreement shall be subject to
all of the terms and conditions of this Agreement, and the assignee shall agree
to assume, bear and perform the assignor’s duties and obligations hereunder to
the extent of such assignment; provided, however, that no such permitted
assignment shall relieve a Party from its obligations arising under this
Agreement or any Operating Agreement or Federal/State Unit Operating Agreement
prior to the effective date of such assignment.  Any assignment of this
Agreement in contravention of this Article 17.13 shall be void.  This Agreement
shall be binding upon and shall inure to the benefit of the successors and
permitted assigns of the Parties.
 
17.14           Severability.  Each provision hereof is intended to be
severable.  If any term or provision hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
 
17.15           Currency.  All payments and deposits required herein shall be
made in United States dollars.
 
17.16           Survival.   The following provisions of this Agreement shall
survive the termination of this Agreement: Articles 14, 17.1, 17.2, 17.3, 17.4,
17.8 and this 17.16.  Except for the representations and warranties set forth in
Articles 11.1(a), 11.1(b), 11.1(g), 11.2(a), 11.2(b) and 11.2(f), the
representations and warranties set forth in Articles 11.1 and 11.2 shall
terminate two (2) years after the Closing.
 
17.17           Conflicts.  In the event of a conflict between the provisions of
this Agreement and any other agreement between SWEPI and Quicksilver related to
or associated with the subject matter of this Agreement, including, but not
limited to, any operating agreement,
 
 
 
-33-
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 
 the provisions of this Agreement shall control and prevail.  Without limiting
the generality of the forgoing:
 
 
a.
notwithstanding anything contained to the contrary in the Interim JOA or any
Operating Agreement or Federal/State Unit Operating Agreement, no Party shall be
required to indemnify, defend or hold harmless the other Party pursuant to the
Interim JOA or any such Operating Agreement or Federal/State Unit Operating
Agreement for any burden on a Lease created by, through or under such other
Party; and

 
 
b.
notwithstanding anything to the contrary contained in Article VIII.B. or XVI.K.
of the Interim JOA or any Operating Agreement or Article 18 of the Federal/State
Unit Operating Agreement, the terms of each such Article shall not apply to any
renewal or extension of a Lease that was obtained by a Party to cure or remove a
Lease Defect pursuant to this Agreement.

 
17.18           Certain Agreements.  Within five (5) business days after the
Effective Date, unless consent is required from a third party, which either
Party will use commercially reasonable efforts to obtain, both Parties shall
make available to the other copies of all Miscellaneous Agreements and
Quicksilver shall make available copies of all agreements in its possession
relating to the Quicksilver Excluded Assets.


[SIGNATURE PAGE FOLLOWS]








 
-34-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement is executed and effective as of the date
first above written.


                                                  
 QUICKSILVER RESOURCES INC.  
 
 
 SWEPI LP  By:  /s/ Thomas F. Darden       By:  /s/ Jeff Turnbull        Name 
Thomas F. Darden  Name  Jeff Turnbull  Title   Chairman of the Board  Title 
Attorney-In-Fact

 









Signature Page to Acquisition and Exploration Agreement
 
 

